453 F.2d 1365
72-1 USTC  P 9190
BIG "D" DEVELOPMENT CORPORATION, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-2929 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 18, 1972.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The ruling of the Tax Court from which the present appeal is taken is based on findings of fact which are not clearly erroneous and without error in law. The Court has determined that an opinion would have no precedential value.  Affirmed. See Local Rule 21.1



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)